Citation Nr: 0513401	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  99-21 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to October 
1961, with additional service in the United States Naval 
Reserve, including periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  He retired 
from military service in January 1993.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of a May 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Waco, Texas.  The veteran testified at a 
hearing before a Decision Review Officer at the RO in 
December 1999.  A transcript of that hearing is of record.  

In January 2001, the Board remanded the case to the RO for 
further development.  

The case came back to the Board in March 2003.  At that time, 
the Board determined that further development was still 
required to properly evaluate the veteran's claim of 
entitlement to service connection for hearing loss and 
tinnitus.  The Board undertook additional development with 
regard to these issues pursuant to 38 C.F.R. § 19.9(a)(2).  
The veteran and his representative were notified of the 
additional development by letter of June 2003.  

However, On May 1, 2003, the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) (2004) is inconsistent 
with 38 U.S.C.A. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration.  
Accordingly, in August 2003, the Board remanded the case to 
the RO for further development.  

In July 2004, the Board once again remanded the case to the 
RO for further development.  In January 2005, the RO issued a 
supplemental statement of the case (SSOC) which addressed the 
issues currently on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  The competent medical evidence shows that the veteran's 
bilateral hearing loss is not casually related to his 
military service.  

3.  The veteran's tinnitus is not shown by competent medical 
evidence to be related to his military service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  In addition, VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of May 1999, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss.  
Only after that decision was promulgated did the RO, in 
February 2001, provide notice to the veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claims.  The discussions in the May 1999 
rating decision appealed, the July 1999 statement of the case 
(SOC), the January 2000 supplemental statement of the case 
(SSOC), the January 2001 Board remand, the December 2002 
SSOC, the June 2003 letter, the August 2003 Board remand, the 
January 2004 SSOC, the July 2004 Board remand, and the 
January 2005 SSOC (especially when considered collectively) 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on February 28, 
2001, was not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  In the June 2003 letter, the veteran was 
provided with a detailed list of the types of evidence that 
would substantiate his claims.  During the course of this 
appeal, the RO has obtained and reviewed the evidence 
identified by the veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the May 1999 rating decision on appeal 
has not resulted in any prejudice to the veteran, in either 
the development or the merits of his claims, and, therefore, 
any such error was harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

II.  Factual background.  The pertinent facts in this case 
are not in dispute and may be briefly described.  The service 
medical records, including the June 1958 enlistment 
examination, as well as the October 1961 separation 
examination, are negative for any complaints, findings or 
diagnoses of hearing loss.  Following active duty, the 
veteran served in the Naval Reserves from 1963 to 1993.  
Annual examinations associated with such Reserve service, 
dated in November 1981, October 1983, October 1984, November 
1986, October 1988, October 1990, and retirement examination 
in October 1992, reflect findings of high frequency hearing 
loss, not considered disabling (NCD).  

The veteran's initial claim for service connection for 
hearing loss (VA Form 21-526) was received in May 1998.  
Submitted in support of the veteran's claim were private 
treatment reports, dated from May 1997 through January 1999, 
which show that the veteran received evaluations for 
bilateral hearing loss and tinnitus.  Hearing aids were 
issued in July 1997.  

At his personal hearing in October 1999, the veteran 
testified that he didn't have any problem with hearing loss 
or ear problems prior to military service.  The veteran 
indicated that, while on active duty, he worked with air 
conditioners and refrigeration aboard ship; he noted that the 
compressors were large and very, very loud.  The veteran 
stated that he did not feel that he had any hearing loss at 
the time of his discharge from active duty; however, he 
served in the Naval Reserve where he was assigned to a test 
cell testing jet engines.  He had four periods of active duty 
for training while working on aircraft carriers.  The veteran 
indicated that he wore double hearing protection while in the 
Naval Reserve.  As a civilian, he worked as a machinist from 
1978 to the present.  

The veteran was afforded a VA examination in April 2001, at 
which time it was noted that when he was released from active 
duty in 1961, his hearing was normal.  The examiner also 
noted that the veteran actually had normal audiometric 
testing done as late as about 1980.  At that point, or after 
that point, especially in the 1980's or early 1990's, and by 
the time of his retirement from active reserve, he had a 
significant bilateral high-frequency sensorineural hearing 
loss.  The examiner further noted that, following the 
veteran's retirement from the reserves, the veteran had 
continuing deterioration, even in the lower frequencies.  The 
veteran complained of tinnitus in both ears, as well as 
hearing loss in the right and left ears.  The examiner 
reported that an audiogram performed on the day of the 
examination revealed a mild to profound predominantly high-
frequency sensorineural hearing loss.  Speech recognition 
thresholds were in the 30-decibel range, with 88 percent 
discrimination scores.  His tympanometry was normal, with 
absent acoustic reflexes in the higher frequencies.  

The pertinent diagnoses were bilateral mild to profound 
sensorineural hearing loss and bilateral constant tinnitus.  
The examiner stated that it was his opinion that much if not 
all of the hearing loss could be attributed to the veteran's 
occupation as a machinist with significant occupational 
hearing loss, and also the age factor (presbycusis).  The 
examiner indicated that it is possible that some of the loss 
could have been sustained during his stints on active duty, 
although that was a small percentage of the time, he found 
very little to substantiate a service-connected claim for 
hearing loss and tinnitus in this particular instance.  

Another VA examination was again conducted in July 2003, at 
which time the veteran complained of bilateral progressive 
hearing loss since about 1975.  He indicated that it 
continued to progress, but had not progressed significantly 
over the past couple of years.  The veteran also complained 
of bilateral constant tinnitus, which he characterized as 
severe since about 1975 or 1976.  He indicated that, at 
times, the tinnitus keeps him awake.  The veteran indicated 
that he has worn hearing aids for the past 3 to 4 years.  The 
veteran also indicated that he wore ear protection while in 
the active reserves and while working as a machinist.  

The examiner noted that an otologic examination revealed both 
tympanic membranes and external auditory canals were normal 
in appearance.  An audiogram revealed a bilateral, mild to 
profound high frequency sensorineural hearing loss.  The 
diagnoses were bilateral, mild to profound, predominantly 
high frequency sensorineural hearing loss, and bilateral 
constant tinnitus.  The examiner observed that it seemed 
apparent that the veteran had had a significant hearing loss 
occur since about 1982 or 1983; that loss of hearing 
continued to deteriorate even through the present time.  The 
examiner further noted that there was no hearing loss 
mentioned until 1973, and the loss at that time was a minimal 
high frequency sensorineural hearing loss.  The examiner 
observed that the veteran has had significant noise exposure, 
both from his civilian occupation as a machinist at General 
Dynamics and also while serving in the Active Reserve.  
However, the examiner noted that the veteran's current loss 
did not seem to become significant until 1982 or 1983, and 
has been progressive since.  The examiner stated that this 
would seem to indicate that the veteran's hearing loss and 
tinnitus were both more related to presbycusis than to 
hearing loss from noise exposure or acoustic trauma.  The 
examiner indicated that, although the possibility does exist 
that some of the veteran's current hearing loss and tinnitus 
could be related both to his occupation as a civilian 
machinist and while working in the active reserve, he found 
little indication that hearing loss occurred or worsened 
during periods of active duty.  Therefore, the examiner 
concluded "it is less likely than not that the veteran's 
current hearing loss and tinnitus are related to noise 
exposure or acoustic trauma that occurred either on active 
duty between 1958 and 1961, and also during the veteran's 
periods of service while in the Active Reserve."  

Received in February 2004 was a statement in support of claim 
(VA Form 21-4138), dated in December 2003, wherein the 
veteran indicated that he worked in a test cell at NAS Dallas 
during a 10-year period; they continually tested motors.  
Even with double hearing protection and only being there a 
short time, the noise was intolerable.  The veteran stated 
that he was told the noise was one of the hazards of the job.  
In fact, he indicated that other mechanics who worked on the 
line also suffered hearing loss.  

Of record is a statement from a friend of the veteran, dated 
in July 2004, indicating that the veteran was assigned to 
RAIMD test cells for testing turbofan and turbo shaft type 
jet engines.  He also indicated that the noise levels in the 
test facility went up to and exceeded 120 decibels.  He 
further indicated that the veteran was assigned to that 
facility starting from the middle 1970's through the late 
1980's.  However, he stated that he was unable to attest to 
any personal observation of the veteran experiencing symptoms 
of hearing loss or tinnitus at any point during the periods 
of their working together.  

III.  Legal analysis.  Service connection may be granted for 
a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and an organic 
disease of the nervous system (to include sensori-neural 
hearing loss) becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA, or for disability resulting from 
injury incurred or aggravated in line of duty during a period 
of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
2002).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

While the veteran contends that he has a hearing loss 
disability and tinnitus attributable to noise exposure in 
service related to his duties there, he is a layperson and 
his opinion is not competent to provide the nexus between his 
current disability and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Furthermore, although lay 
statements may be satisfactory for establishing the 
in-service incurrence of an event that ultimately resulted in 
hearing loss and/or tinnitus, they are not sufficient to link 
a present hearing condition to in-service noise exposure.  

Of significance is the July 2003 VA medical examiner's 
examination and opinion that it is less likely than not that 
the veteran's current hearing loss and tinnitus are related 
to noise exposure or acoustic trauma that occurred either on 
active duty between 1958 and 1961, or during the veteran's 
periods of service while in the Active Reserve.  These 
findings were made after a review of the veteran's medical 
records and a thorough examination of the veteran.  Rationale 
was provided.  This medical evidence is contrary to the 
veteran's claim, and stands unrefuted in the record.  The 
evidence is of great probative significance in this case.  

The Court has held that to establish service connection for a 
disability, the evidence must show (1) the existence of a 
current disability; (2) the existence of a disease or injury 
in service and, (3) a relationship or nexus between the 
current disability and any injury or disease during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999) ("In order to prevail on the 
issue of service connection . . . there must be medical 
evidence of a current disability [citation omitted]; medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury."); Pond v. West, 12 
Vet. App. 341, 346 (1999).  These requirements have not been 
met in this case.  

In sum, the Board is left with a single competent opinion as 
to the etiology of the current hearing loss and tinnitus.  
That opinion is against the veteran's claims.  Therefore, the 
Board finds that service connection for the conditions of 
bilateral hearing loss and tinnitus is not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


